
	

114 HR 5014 IH: Tribal Marijuana Sovereignty Act of 2016
U.S. House of Representatives
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5014
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2016
			Mr. Pocan introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To protect the legal production, purchase, and possession of marijuana by Indian tribes, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Tribal Marijuana Sovereignty Act of 2016. 2.Legal production, purchase, and possession of marijuana by Indian tribes (a)In generalThe fact that an Indian tribe, a member of an Indian tribe, or a tribal entity is legally authorized to produce, purchase, or possess marijuana on lands held in fee by that Indian tribe, lands held in trust by the United States for the benefit of that Indian tribe, or lands conveyed to an Alaska Native Corporation pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), shall not be considered when—
 (1)allocating or distributing Federal funds or other Federal benefits to the Indian tribe, a member of an Indian tribe, or the tribal entity;
 (2)determining the eligibility of the Indian tribe or the tribal entity for any contract, grant, or other agreement with the United States, or the renewal or modification thereof, where the legal production, purchase, or possession of marijuana by the Indian tribe or a member of an Indian tribe would otherwise disqualify the Indian tribe from eligibility;
 (3)evaluating the ongoing compliance of the Indian tribe or the tribal entity with any contract, grant, or other agreement with the United States where the legal production, purchase, or possession of marijuana by the Indian tribe or a member of an Indian tribe would otherwise result in the Indian tribe or tribal entity being out of compliance; and
 (4)determining if the Indian tribe or a member of an Indian tribe is eligible for Federal benefits for which the Indian tribe or a member of an Indian tribe would otherwise be eligible.
 (b)ClarificationThis section shall not prohibit consideration of income from the legal production, purchase, or possession of marijuana to the same extent that the other legal income would be considered when allocating or distributing Federal funds or determining eligibility for Federal benefits.
 (c)DefinitionFor purposes of this section: (1)Indian tribeThe term Indian tribe means those entities described in section 4(e) of the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450b(e)).
 (2)Tribal entityThe term tribal entity means— (A)tribal organizations as defined in sections 4(l) of the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450b(l));
 (B)tribally designated housing entities as defined in section 4(22) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103(22)); or
 (C)Indian owned businesses and tribal enterprises as defined in sections 3(5) and 3(8) of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302(5) and (8)).
 (3)Legally authorizedThe term legally authorized means permitted under the laws of— (A)the United States;
 (B)the State where the lands held in fee by an Indian tribe or held in trust by the United States for the benefit on behalf of that Indian tribe are located; or
 (C)an Indian tribe. 3.Recommendations of IHS medical professionals regarding marijuana (a)In generalNotwithstanding any other provision of law, IHS medical professionals are authorized to make medical recommendations to their patients with regard to marijuana and to complete forms reflecting such recommendations.
 (b)DefinitionsIn this section: (1)The term IHS medical professional means a physician or other health professional furnishing services through an Indian health program (as defined in section 108(a)(2) of the Indian Health Care Improvement Act (25 U.S.C. 1616a(a)(2))).
 (2)The term recommendations does not include dispensing (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)).
				
